DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an execution device configured to…” in claims 1, 16, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9 and 12-17 are directed toward an apparatus, i.e. a machine.  Therefore, all claims are within at least one of the four statutory categories.
Regarding Claim 1, the claim is directed to the abstract idea of a mental process of acquiring values and calculating a value. The limitations directed to the abstract idea are as follows:
an acquisition process for acquiring values of the input variables (a human can mentally acquire variables), and 
a calculation process for calculating a value of the output variable by inputting, to the mapping, the values of the input variables that are acquired through the acquisition process (a human can mentally calculate an output value).
This judicial exception is not integrated into a practical application. The additional elements of using an execution device (i.e. a CPU and ROM or ASIC as described by at least [0162] of the specification) to perform the above functions amounts to no more than to apply the exception to a generic computer component.  Mere instructions  to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05).
Additionally, regarding the storing function of a storage device, as specified by MPEP 2106.05(d)II is a well understood, routine, and conventional activity.

Regarding claim 14, the claim recites the limitation 
wherein the execution device is configured to execute… an addressing process for notifying, by operating a notification device, a user that the replacement of the oil is necessary.
However, under the current Office policy of broadest reasonable interpretation, this limitation may be satisfied using a generic display.  Display functions on a set of generic computer components is a well understood, routine, and conventional activity. (see Electric Power Group, LLC v. ALSTOM SA, 830 F. 3d 1350 - Court of Appeals, Federal Circuit 2016)

Regarding claim 16, the claim is directed to the abstract idea of a mental process of acquiring values and calculating a value. The limitations directed to the abstract idea are as follows:
the calculation process is a process that calculates a value of the output variable by inputting, to the mapping, the values of the input variables to the mapping (a human can mentally calculate an output value).
This judicial exception is not integrated into a practical application. The additional elements of using an execution device (i.e. a CPU and ROM or ASIC as described by at least [0162] of the specification) to perform the above functions amounts to no more than to apply the exception to a generic computer component.  Mere instructions  to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05).
Additionally, regarding the storing function of a storage device, as specified by MPEP 2106.05(d)II is a well understood, routine, and conventional activity. Similarly, regarding the receiving function of the execution device, receiving or transmitting data over a network is a well understood, routine, and conventional activity (see MPEP 2106.05(d)II). 
Furthermore, as limitations (i), (ii), and (iii) are optional (i.e. “at least one of…), under the current Office policy of broadest reasonable interpretation, limitation (iii) (and therefore the limitation regarding the addressing process as a whole) may be satisfied using a generic display.  Display functions on a set of generic computer components is a well understood, routine, and conventional activity. (see Electric Power Group, LLC v. ALSTOM SA, 830 F. 3d 1350 - Court of Appeals, Federal Circuit 2016)

Regarding claims 2-9, 15, and 17 the claims specify and/or further limit similar to the previously addressed abstract idea above, and do not recite additional elements that present a practical application not amounting to “significantly more” for similar reasons above.

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest a method for determining an air bubble value related to air bubbles contained in transmission fluid considering the rotation speed of a rotator and pressure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664